Exhibit 2.1 AGREEMENT AND PLAN OF REORGANIZATION among ARVEST BANK, ARVEST ACQUISITION SUB, INC., BEAR STATE FINANCIAL, INC., and BEAR STATE BANK Dated as of August 22, 2017 AGREEMENT AND PLAN OF REORGANIZATION TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Definitions 1 Other Terms 9 Other Definitional Provisions 9 ARTICLE II THE MERGER 9 Effective Time of Merger 9 Closing 10 Effects of the Merger 10 Articles of Incorporation and Bylaws 10 Directors and Officers 10 Registered Office/Agent 10 Deliveries at Closing 10 Dissolution or Merger of Bear State 12 Bank Merger 12 ARTICLE III EFFECT OF THE MERGER ON CAPITAL STOCK; SURRENDER OF CERTIFICATES 12 Effect on Capital Stock 12 Cancellation of Options, Warrants and RSUs 13 Exchange of Certificates and Payment 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BEAR STATE 16 Capital Structure of Bear State and the Bank; Ownership of Bank Common Stock 16 Organization, Standing and Authority of Bear State and the Bank 17 Subsidiaries 18 Authorized and Effective Agreement; Consents and Approvals 18 Regulatory Reports and Agreements 19 Financial Statements 20 Absence of Certain Changes or Events 20 Environmental Matters 22 Tax Matters 23 Legal Proceedings 24 Compliance with Laws 25 Labor Matters; Employee Matters and ERISA 26 Certain Contracts 28 Brokers and Finders 29 Insurance 29 Properties 30 Transactions with Affiliates 30 i Loans and Allowance 31 Intellectual Property 32 Bear State Information 32 Anti-Money Laundering 32 Information Security 32 Risk Management Instruments 33 SEC Filings 33 Risky Customers 34 Bear State Indebtedness 34 ARTICLE V REPRESENTATIONS AND WARRANTIES OF ARVEST 34 Organization, Standing and Authority 34 Authorized and Effective Agreement; Consents and Approvals 35 Legal Proceedings 36 Consents and Approvals 36 Arvest Information 36 Brokers and Finders 37 Regulatory Capital and Condition 37 Financing 37 ARTICLE VI COVENANTS RELATING TO THE CONDUCT OF BUSINESS 37 Commercially Reasonable Efforts 37 Consents 38 Investigation and Confidentiality 38 Business of Bear State and the Bank 39 Branch Dispositions 43 ARTICLE VII ADDITIONAL COVENANTS 43 Regulatory Applications and Information 43 Shareholder Approval 43 Approval of Bank Merger Agreement 44 No Solicitation 45 Indemnification; Insurance 46 Press Releases 47 Current Information 47 Disclosure Supplements 48 Conforming Accounting Adjustments 48 Employee Plan Termination 48 Failure to Fulfill Conditions 48 ARTICLE VIII CONDITIONS PRECEDENT 49 Conditions Precedent – All Parties 49 Conditions Precedent – Bear State and the Bank 49 Conditions Precedent – Arvest and Acquisition 50 ARTICLE IX TERMINATION, WAIVER AND AMENDMENT 51 Termination 51 ii Effect of Termination 53 Survival of Representations, Warranties and Covenants 54 Waiver 54 Amendment or Supplement 54 ARTICLE X MISCELLANEOUS 54 Expenses 54 Entire Agreement 54 Assignment; Successors; Third-Party Beneficiaries 55 Specific Performance; Remedies Not Exclusive 55 Attorneys’ Fees 55 Notices 55 Severability 56 Counterparts; Electronic Transmission 56 Alternative Structure 57 Governing Law 57 Jurisdiction 57 Waiver of Jury Trial 57 Further Assurances 58 Exhibit AForm of Bank Merger Agreement Exhibit BForm of Articles of Merger Exhibit CForm of Restrictive Covenant Agreement Exhibit DForm of Shareholder Voting Agreement Exhibit EAgreement to Restrict Use of Name iii AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the “ Agreement ”) is made and entered into as of August 22, 2017, by and among Arvest Bank, an Arkansas banking corporation (“ Arvest ”), Arvest Acquisition Sub, Inc., an Arkansas corporation and a wholly-owned subsidiary of Arvest (“ Acquisition ”), Bear State Financial, Inc., an Arkansas corporation (“ Bear State ”), and Bear State Bank, an Arkansas banking corporation and a wholly-owned subsidiary of Bear State (the “ Bank ”). R E C I T A L S: WHEREAS, the Boards of Directors of Arvest, Acquisition, Bear State and the Bank have approved, and deem it advisable and in the best interests of their respective shareholders to consummate the business combination transaction provided for herein in which Acquisition would merge with and into Bear State (the “ Merger ”); and WHEREAS, concurrently with the execution and delivery of this Agreement and as a condition and inducement to Arvest’s willingness to enter into this Agreement, certain shareholders of Bear State are concurrently entering into a Shareholder Voting Agreement (as defined below) with Arvest pursuant to which each such shareholder will agree to vote his, her or its shares of Bear State Common Stock (as defined below) in favor of this Agreement and the transactions contemplated hereby; and WHEREAS, immediately following the Merger, Arvest intends to cause (a) Bear State to liquidate and distribute all of the remaining assets of Bear State to Arvest or to merge into Arvest pursuant to Section 2.8 , and (b) the Bank to merge (the “ Bank Merger ”) with and into Arvest, which actions shall happen sequentially in the order specified herein; and WHEREAS, the parties hereto desire to make certain representations, warranties and agreements in connection with the Merger and also to prescribe various conditions to the Merger. NOW, THEREFORE, in consideration of the premises and of the mutual covenants, representations, warranties and agreements herein contained, the parties hereto do hereby agree as follows: ARTICLE I DEFINITIONS Definitions . As used in this Agreement, the following terms shall have the meanings set forth or referenced below: “
